Citation Nr: 1208149	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-32 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensable evaluation for bilateral hearing loss (currently rated zero percent disabling). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran served on active military duty from March 1968 to December 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the RO in St. Petersburg, Florida, currently has jurisdiction over the appellant's claim.

The Board previously remanded the claim in October 2010 for additional development, and it now returns to the Board for further review. In the Introduction to that Decision and Remand (the Decision addressing other claims), the Board noted that the Veteran was scheduled to testify at a requested Board video conference hearing in March 2010 but failed to report for that hearing. His hearing request was therefore deemed withdrawn. See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the examiners upon past VA audiology examinations in November 2004 and April 2008 addressed medical findings in terms of audiometric thresholds and speech recognition, these examiners failed to address the impact of the Veteran's hearing loss on his daily activities. The Board accordingly remanded the case in October 2010 precisely for an additional VA audiology examination wherein the "examiner is also requested to discuss the functional effects of the appellant's bilateral hearing loss on his daily activities." See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1) ). Thus, absence of substantial compliance with the Board's October 2010 Remand requires this further Remand. Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Unfortunately, while a new VA audiology examination was obtained in November 2010 and this examiner once again obtained pure tone thresholds and speech recognition scores for each ear, the examiner failed to adequately address effects on daily activities. Rather, the examiner was merely asked, "Are there effects on usual daily activities?" To this question, the examiner simply replied, "No." The Board finds this reply unsatisfactory because it appears to fail to take into account any statement by the Veteran as to impact of his hearing loss on his daily activities. There is no indication from the examination report that the examiner discussed this with the Veteran, or that the Veteran's viewpoint of such impact, if any, was considered by the examiner. 

The examiners in this case have generally been consistent in their findings that the Veteran's hearing loss in each ear slopes to severe in frequencies within the audiometric rating range. Surely severe impairment at hearing sounds at the 4000 Hertz range bilaterally and moderately severe impairment at the 3000 Hertz range bilaterally would have some impact on daily activities. In short, the Board concludes that an actual discussion of impact on daily activities is in order in this case, rather than merely the response of 'no impact.' Martinak.

The Board additionally concludes that the response of 'no impact' is not credible in this case. It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30   (1998). The Board would be remiss were it to accept this negative response in place of a legitimate discussion of the impact of bilateral hearing loss on daily activities in this case. 

Accordingly, the further delay in adjudication is regrettable, the Board is compelled again to seek further examination of the Veteran for his bilateral hearing loss. While the Board is cognizant that the regular schedular standards for hearing loss do not allow for a compensable evaluation based on audiometric testing and Maryland CNC word recognition scores, the Board also recognizes that hearing losses are not uniform from one claimant to another. In this Veteran's case, there is nearly normal hearing at the lowered measured frequencies 2000 and 3000 hertz, but significant hearing loss sloping to severe from 3000 to 4000 hertz for each ear. Thus, while the average of these rated frequencies results in a moderate level of hearing loss and noncompensable hearing loss according to the applicable hearing loss compensation table -  38 C.F.R. § 4.86, Table VI - extraschedular consideration may be warranted should there be  particular impact of the Veteran's hearing loss on his daily activities. Martinak; compare Thun v. Peake, 22 Vet. App. 111, 114-15 (2008) (extraschedular rating not warranted where schedular evaluation adequately encompasses the claimed disability), and Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (referral for extraschedular consideration may be warranted where case ia outside the norm). While prolonged periods of hospitalization and marked interference with employment are the oft cited examples of situations warranting extraschedular consideration, this Veteran's particular circumstance is not now known, and hence requires an adequate discussion by a VA examiner upon examination. Martinak. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claims. 

2. Request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim that the Veteran has not previously identified. With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any identified medical records that have not yet been obtained. If the RO is unsuccessful in obtaining any such records, it should inform the Veteran and his representative of this and ask them to provide a copy of additional medical records they may have which have not been previously been submitted.

3. Thereafter, afford the Veteran an audiology examination to address the nature and severity of the Veteran's current bilateral hearing loss. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following: 

a. The examiner should specifically note that the Veteran was provided VA audiology examinations previously in November 2004, April 2008, and November 2010, but that these examiner failed to discuss the impact of the Veteran's bilateral hearing loss on his daily activities, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In response to a query whether the Veteran's bilateral hearing loss affected his daily activities, the November 2010 VA examiner merely replied, "No." The Board does not find this reply credible or satisfactory, particularly in light of the Veteran's moderately severe to severe hearing loss bilaterally in the 3000 to 4000 hertz range. 

b. Accordingly, the new examiner is advised that he or she must provide a discussion of the impact of the Veteran's bilateral hearing loss on his daily activities, including work and work-like activities, as reflected not only by audiometric and word recognition tests, but also as reflected by the Veteran's own self-report of such impacts on daily activities. In this regard, the examiner should comment on the credibility of the Veteran's self-report of such impacts, if so indicated. 

4.  Thereafter, readjudicate the claim for an increased rating for bilateral hearing loss. If the benefit sought the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


